IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,317-01

                         EX PARTE HANI MOFIDINASAB, Applicant

                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 120-15-A IN THE 2ND 25TH DISTRICT COURT
                            FROM GONZALES COUNTY

        ALCALA , J., filed a concurring opinion.

                                    CONCURRING OPINION

        Hani Mofidinasab, applicant, presents a complicated double-jeopardy claim that is beyond

the scope of matters that an ordinary pro se litigant might reasonably be expected to effectively

litigate in a post-conviction habeas proceeding. Thus, although I agree with this Court’s remand

order’s determination that applicant has alleged facts that, “if true, might entitle him to relief,” I do

not join this Court’s order because I conclude that, on remand, it would be in the interests of justice

for the habeas court to appoint counsel for applicant upon request if he is indigent, regardless of

whether the habeas court conducts a live hearing. See Ex parte Pointer, 492 S.W.3d 318, 320-21

(Tex. Crim. App. 2016) (per curiam) (Alcala, J., concurring). Specifically, in addition to the order’s

current admonition that the appointment of counsel is mandatory for an indigent applicant upon

request if the habeas court holds a hearing, I would include a further admonishment that an indigent

applicant is “entitled” to the appointment of counsel upon request “if the court concludes that the
                                                                                   Mofidinasab - 2

interests of justice require representation.” See TEX . CODE CRIM . PROC. ART . 1.051(d). With these

comments, I respectfully concur in this Court’s order that remands this case to the habeas court.

Filed: April 26, 2017
Do Not Publish